 84307 NLRB No. 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The General Counsel excepts only to the judge's failure to orderthe posting of a bilingual notice to employees and also seeks correc-
tion of an inadvertent error in a reference to a date. No exceptions
were filed with respect to any substantive findings.2We find merit in the General Counsel's exceptions and we willmodify the recommended Order and notice accordingly.Hospital San Francisco, Inc. and Unidad Laboral deEnfermeras(os) y Empleados de la Salud. Cases24±CA±6012 and 24±CA±6077April 15, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn December 30, 1991, Administrative Law JudgeLowell M. Goerlich issued the attached decision. The
General Counsel filed exceptions.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and has decided to af-
firm the judge's rulings, findings, and conclusions and
to adopt the recommended Order as modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Hospital San Francisco,
Inc., Rio Piedras, Puerto Rico, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order as modified.1. In paragraph 2(c), insert the words ``in Englishand Spanish'' in the first sentence between ``Puerto
Rico'' and ``copies.''2. In paragraph 2(d), substitute the correct date,``January 12, 1990,'' for ``January 12, 1991.''3. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
refuse to recognize and bargain withUnidad Laboral de Enfermeras(os) y Empleados de la
Salud as the exclusive representative of our employees
with respect to wages, hours, working conditions, or
other terms and conditions of employment in the fol-
lowing appropriate unit:All registered nurses employed by us at our hos-pital in Rio Piedras, Puerto Rico, excluding all
other employees, professional personnel, guards
and supervisors as defined in the Act.WEWILLNOT
unilaterally give wage increases toour employees and change their terms and conditions
of employment.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request of the Union, recognize andbargain collectively with the Union as the exclusive
representative of all employees in the above appro-
priate unit with respect to rates of pay, wages, hours,
and other terms and conditions of employment and, if
an understanding is reached, embody the understanding
in a signed agreement.WEWILL
supply the Union with information con-cerning the matters requested in the Union's written re-
quest dated on or about January 2, 1990.WEWILL
, on request of the Union, rescind any de-partures from wages or other terms and conditions of
employment as they existed immediately prior to Janu-
ary 12, 1990, which we unilaterally put into effect.HOSPITALSANFRANCISCO, INC.Angel A. Valencia-Aponte, Esq., for the General Counsel.Tristan Reyes-Gilestra, Esq. (Fiddler, Gonzalez &Rodriguez), of San Juan, Puerto Rico, for the Respondent.Radames Quinones-Aponte, Executive Director, of RioPiedras, Puerto Rico, for the Charging Party.DECISIONSTATEMENTOFTHE
CASELOWELLM. GOERLICH, Administrative Law Judge. Theoriginal charge in Case 24±CA±6012 filed by Unidad
Laboral de Enfermeras (os) of Empleados de las Salud (the
Union), on August 24, 1989, was served on the Hospital San
Francisco, Inc. (the Respondent) on the same date by cer-
tified mail.The amended charge in Case 24±CA±6012 was filed bythe Union on October 25, 1989, and a copy thereof was
served on Respondent on the same date by certified mail.The second amended charge in Case 25±CA±6012 wasfiled by the Union on August 31, l990, and a copy thereof 85HOSPITAL SAN FRANCISCO1The Union had been certified as the bargaining agent for thepredecessor's employees and the Union had entered into a series of
collective-bargaining agreements, the most recent, by its terms, was
to extend from June 21, 1985, to May 14, 1988. The Union had
been the exclusive bargaining agent of the registered nurses since
1977.2The Respondent accepted its duty to bargain only under thethreat of contempt proceedings and only ``formally'' recognized the
Union. It asserted that, in a letter to the Union, if the Board eventu-
ally revoked the judge's decision it would ``no longer recognize''
the Union ``as the exclusive representative of the registered nurses.''
In a letter dated November 18, 1988, Respondent wrote that ``certain
information furnished to the Union was done in compliance with the
injunction issued by Honorable Judge Pieras and should not be inter-
preted as a waiver of the Hospital's positions.''3The 2 month's delay for the next meeting was due to RespondentAdministrator Efrain Pinero. On the day after the Respondent agreed
to meet on February 28, 1989, he requested that bargaining be post-
poned ``until further notice'' because the Respondent was ``reorga-
nizing and orientating ourselves on'' bargaining.4On March 13, 1989, the Board issued its decision ordering theRespondent on request to bargain collectively with the Union in a
unit of:All registered nurses employed by the Employer at its hospitalin Rio Piedras, Puerto Rico, excluding all other employees, pro-
fessional personnel, guards and supervisors as defined in the
Act.5Pedro Grant-Chacon, the Union's representative, testified that atthe third bargaining meeting on April 4, 1989, the Union asked the
Respondent for an economic offer. The Union was advised that the
Respondent would bring an offer at a later meeting. At the May 11,
1989 meeting, the Respondent did not present an economic offer
which was also true at the June 7, 1989 meeting.was served on Respondent on the same date by certifiedmail.The original charge in Case 24±CA±6077 was filed by theUnion on January 18, 1990, and a copy thereof was servedon Respondent on the same date by certified mail.The amended charge in Case 24±CA±6077 was filed bythe Union on March 12, 1990, and a copy thereof was served
on Respondent on March 13, 1990, by certified mail.The second amended charge in Case 24±CA±6077 wasfiled by the Union on August 31, 1990, and a copy thereof
was served on Respondent on the same date by certified
mail.The cases were consolidated for hearing and an order con-solidating cases, consolidated amended complaint, and
amended notice of hearing was issued on August 31, 1990.
In the amended consolidated complaint it is alleged that, the
Respondent withdrew recognition of the Union, made unilat-
eral changes in working conditions, refused to furnish the
union requested information and bargained in bad faith all in
violation of Section 8(a)(1) and (5) of the National Labor
Relations Act (the Act). The Respondent filed a timely an-
swer denying that it had engaged in the unfair labor practices
alleged.The matter was heard Hato Rey, Puerto Rico, on August19, 1991. Each party was afforded a full opportunity to be
heard, to call, to examine and cross-examine witnesses, to
argue orally on the record, to submit proposed findings of
fact and conclusions, and to file briefs. All briefs have been
carefully considered.On the entire record in this case and from my observationof the witnesses and their demeanor, I make the followingFINDINGSOF
FACTAND
REASONSTHEREFORI. BUSINESSOFRESPONDENT
At all times material, Respondent, a Puerto Rico corpora-tion, has been engaged in the operation of a hospital pro-
viding medical, surgical, and related health care services and
operates a facility located at 371 De Diego Street, Rio
Piedras, Puerto Rico (the hospital).Respondent, in the course and conduct of its operationsdescribed above, annually derives gross revenues therefrom
in excess of $250,000 and annually purchases and receives
at its Rio Piedras, Puerto Rico facility equipment, goods, and
materials valued in excess of $50,000 directly from suppliers
located outside the Commonwealth of Puerto Rico.Respondent is, and has been at all times material, an em-ployer engaged in commerce and in a business affecting
commerce within the meaning of Section 2(2), (6), and (7)
of the Act, and a health care institution within the meaning
of Section 2(14) of the Act.II. THELABORUNIONINVOLVED
The Union is, and has been at all times material, a labororganization within the meaning of Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICES
On December 23, 1987, the Respondent acquired the as-sets of Hospital San Martin and became the successor ofHospital San Martin and as such was bound to recognize andbargain with the Union.1(See 293 NLRB 171 (1989).)The Union requested the Respondent to recognize it as thebargainingrepresentative of the nurses on January 5, 1988.
The Respondent declined; thereafter unfair labor practices
charges were lodged and a complaint issued. A 10(j) petition
was filed with the district court and an order to bargain was
entered by the court on October 25, 1988. On December 13,
1988, Judge Richard A. Scully issued a decision in the unfair
labor practice case. Finally, in obedience to the court's order,the Respondent reluctantly and protestingly commenced bar-
gaining with the Union on December 27, 1988.2Bargaining sessions followed on December 27, 1988, Jan-uary 18,3April 20,4May 11, and June 7 and 20, 1989.Although the Respondent continued its protest against theorder to bargain, it appears that some progress was made in
the resolution of noneconomic matters for, agreed upon, were
matter in connection with appearance, statement of prin-
ciples, recognition of the Union, bargaining unit, union shop,
check off, union delegates, probationary employees,
greivance procedure, management rights, strikes and
lockouts, separability of articles, section E of the grievance
procedure, seniority, job security, hours of work, and other
leaves.On June 20, 1989, the discussion of economic articlescommenced;5the medical plan article was agreed on and ini-tialed. The Union proposed that the Union would agree to
maintain all current economic conditions in the Respondent's
hospital if Respondent agreed to a $100 monthly wage in-
crease for unit employees for each year of the contract plus 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6On January 12, 1990, the Respondent unilaterally granted its em-ployees a wage increase.7According to Quinones, 10 or 12 attended the meeting.8As noted infra, the Respondent had a policy against acceptinggrievances.9This is a poignant illustration of the Respondent's recalcitranceto assume its duty to bargain.a 4-percent Christmas bonus.6Respondent rejected the offerbut indicated that it would bring an answer at the next meet-
ing. At this point Respondent made no economic offer. The
next bargaining session was delayed by Respondent's coun-
sel's vacation.According to Pedro Grant-Chacon at the scheduled nextmeeting, August 16, 1987, Attorney Reyes announced that
the Respondent had filed a petition for an election and it was
no use to continue negotiating. He added that the Union did
not represent the majority of the employees. Mention was
also made of the fact the Union had never brought to the
bargaining table any employee representatives. The Respond-
ent had filed its RM petition on August 15, 1989, and there-
after refused to recognize and bargain with the Union.Grant also testified that at the time the Respondent brokeoff negotiations there had been no deadlock in negotiations.
Noneconomic clauses had been agreed to and an agreement
had been reached on the medical plan which was in effect.Radames Quinones, the Union's executive director, testi-fied that the union representatives had met with the nurses
at the union offices to discuss the Union's proposals.The Respondent offered the testimony of Efrain Pinero,administrator, and Carlos G. Vasquez, personnel manager of
the Respondent. Pinero testified that the reason the Respond-
ent filed its petition for election was because ``the Board of
Directors ... and myself had reason to believe that the reg-

istered nurses from the hospital did not want to belong to the
Union.'' Pinero cited as a reason for their belief the fol-
lowing facts.On July 1989 the Respondent met with the registered per-sonnel at request ``because there were a series of concerns
that they wanted to clear up with the administration.'' The
matter of salary increase was raised. The nurses were advised
that the Respondent was in negotiations with the Union and
``based on that we could not make any salary determination
until those negotiations were finished.'' After the meeting
some employees advised Pinero that ``they were not inter-
ested in being represented by any union and they saw no
need to finish negotiations with someone they didn't want.''
Twenty nurses appeared at the meeting. Eight or ten ap-
peared after the meeting (Pinero could remember the names
of two nurses). The meeting was reported to the board of di-
rectors. Pinero also informed these nurses that ``if they show
without a doubt that none of them wanted to belong to the
union we were going to see what procedures we could follow
as to that.''Pinero also testified that in generating good-faith doubt theRespondent took into consideration that there was no shop
steward or negotiating employee and that only two or three
employees attended a union meeting at the hospital.7Nogrievances were filed.8Vazquez testified that in January Proviana Ruiz, a reg-istered nurse, said that ``if the Union came in one door she
would go out the other,'' and that Inocencia Mijias told him
``now they did not need the Union'' in February or March
1989. Vazquez further testified that Luz M. Fernandez toldhim that ``she was not interested in the Union because theUnion had left them alone.''Luiz Minerva Fernandez testified that she had not madethe foregoing statement to Vasquez. Fernandez further testi-
fied that she knew of no meeting of the nurses as described
by Pinero and that she would have liked to have been rep-
resented by the Union when the Respondent assumed oper-
ations of the hospital, ``during the first month everything was
very uncertain because we were all afraid that we could lose
our employment and would be replaced by new employees.
There was fear.'' ``We were afraid to lose our employment
and the delegates that were at San Francisco Hospital told us
that they did not want to deal with Union. Dr. Rodriguez
said not to form the something with them and not to insist
that the new personnel as the hospital progressed they would
increase our salaries and we would be placed in better posi-
tions and everything was left like that.'' Fernandez said she
stopped paying dues ``[w]hen the new administration from
the orthopedist bought it they did not want to continue nego-
tiating with the Union.''Vasquez testified that the position of the Respondent wasthat ``it was not going to discuss grievances with the Union
because there was not yet a collective-bargaining agreement
signed.''9Quinones denied that he had informed Vasquez that onlytwo or three employees attended the union meeting held on
the Respondent's premises.In its answer to consolidated amended complaint the Re-spondent admitted, among other things:It is admitted that on or about January 12, 1990, Re-spondent granted all its employees a wage increase andimplemented a rule for periodic wage revisions upon
every anniversary date for all its employees.....[I]t is admitted that Respondent granted all its employ-ees a wage increase and implemented a rule for peri-
odic wage revisions for all it employees, without priornotice to the Union and without having afforded the
Union an opportunity to negotiate and bargain.Conclusions and Reasons ThereforFirst: In its order of April 2, 1991, the court of appealsopined:Respondent misperceives the scope of the ``wrong''which is of relevance here. As the Court has made
clear, that term must be construed sufficiently broadly
to prevent a party from continuing to evade its statutory
obligations by continually advancing new pretexts for a
refusal to bargain. See, e.g., NLRB v. Raytheon Co.,398 U.S. 25, 27 (1970); NLRB v. Mexia Textile Mills,339 U.S. 563, 567 (1950). Cf. McComb v. JacksonvillePaper Co., 336 U.S. 187, 192±93 (1949) (FLSA). Wefind sufficient intimations in the record of continued re-
calcitrance by respondent concerning its duty to bargain
so as to counsel deference to the Board's judgment that
enforcement of the order is warranted.'' 87HOSPITAL SAN FRANCISCO10``An employer may not assert good-faith doubt as to majoritystatus in a context where employee defections are attributable to
unremedied unfair labor practices.'' Columbia Portland Cement Co.,303 NLRB 880 (1991).11The Respondent was doing here what was anticipated by the Su-preme Court in Fall River Dyeing Corp. v. NLRB, 482 U.S. 27, 38±39 (1987), ``to avoid good-faith bargaining in the hope that, by de-
laying, it will undermine the union's support among the employees.''12Expertise in this field teaches that generally noneconomic mat-ters are easier resolved than economic matters.13Cf. Gaywood Mfg. Co., 299 NLRB 697 (1990).I am convinced that the credible record in this case clearlyestablishes that the Respondent has continued its recal-
citrance and is continuing its evasion of its statutory obliga-
tions by utilizing the withdrawal of recognition and the filing
of its RN petition as a new pretext for a refusal to bargain.
The Employer has never sincerely attempted to reach an
agreement with the Union.Its concessions on noneconomic matters were no morethan window dressing to satisfy the court's injunction.On January 5, 1988, when the Union requested recogni-tion, the Board found (293 NLRB 171 (1989)) that a major-
ity of the registered nurses were former employees of the Re-
spondent's predecessor and that the Respondent was obli-
gated to recognize and bargain with the Union. By failing to
do so on January 5, 1988, the Respondent committed an un-
fair labor practice, a violation of Section 8(a)(5) of the Act.
Thus any defection of employees from the Union thereafter
may not be disassociated from this unfair labor practice com-
mitted by the Respondent.10Witness the testimony of Mi-nerva Fernandez, whom I credit, ``It wasÐduring the first
month everything was very uncertain because we were all
afraid that we could lose our employment and would be re-placed by new employees. There was fear.'' ``We were
afraid to lose our employment and the delegates that wereat San Francisco Hospital told us that they did not want to
deal with the Union. Dr. Rodriquez said not to form thesomething with them and not to insist that new personnel as
the hospital progressed they would increase our salaries and
we would be placed in better positions and everything was
left like that.'' (Emphasis added.) Fernandez further testified
that she stopped paying union dues ``[w]hen the new admin-istration from the orthopedist bought it they did not want to
continue negotiating with the Union.'' (Emphasis added.)Moreover, until December 27, 1998, the Respondent not only
refused to assume its duty to bargain but also contested
openly the right of the Union to represent the registered
nurses. Indeed even when ordered by the court to bargain,
the Respondent only ``formally'' recognized the Union and
reserved the right to withdraw recognition. It was looking to
escape the effects of the court's injunction. Certainly in the
Employer's stance, the futility of an employee's staying with
the Union is transparent. Hence union defection is easily
traced to the Respondent's commission of unfair practices.11A good-faith doubt is nonexistent where unfair labor prac-
tices, as here, douse union affection. Nor ought the Respond-
ent profit by its own wrong.Additionally the Respondent, compelled to bargain underthe court's order, put on a pretense of bargaining by consid-
ering noneconomic matters and avoiding the bargaining over
economic matters.12As early as the third bargaining meeting,the Union requested an economic offer from the Respondent.
It was never forthcoming. Significantly, when it appearedthat it was not feasible to longer delay an economic offer,the Respondent withdrew recognition. At the time the Re-
spondent withdrew recognition there was not a scintilla of
credible evidence that an impasse existed or that had the Re-
spondent continued negotiations and made an economic offer
(except for the Respondent's recalcitrance) a contract would
not have resulted. Withdrawal of recognition obviated this
risk and put off dealing with the Union until the Respond-
ent's spurious position could be litigated.In this regard it must also be considered that the Respond-ent had frustrated the bargaining process by its refusal to rec-
ognize the Union and from January 5, 1988, the date of the
Union's request to bargain, and December 27, 1988, the date
bargaining commenced. During this period the Respondent
had rendered the Union a useless instrument for bargaining
and had caused, by its unfair labor practice, a climate which
was not compatible with continued union affection. With-
drawal of recognition obviated this risk and put off dealing
with the Union until the Respondent's superious position
could be litigated.The Respondent's duplicity is even more conspicuous inthat it had a wage raise in the offering; it granted a wage
increase after it withdrew recognition. Had it offered that
same wage raise at the scheduled August 16 meeting it
would have no doubt run the risk of a completed contract.
Thus, it would appear that the Respondent never had an in-
tention to reach an agreement with the Union. The Respond-
ent's disinclination to deal with the Union is further evi-
denced by its policy to refrain from discussing grievances
with the Union ``because there was not yet a collective bar-
gaining agreement signed.''When the Board imposes a bargaining order as a remedyunless thereafter collective bargaining has a fair chance to
succeed, the remedy is useless. For the remedy to accommo-date the wrong committed it means that bargaining shall con-
tinue in good faith until at least the point where further bar-gaining would be fruitless. In the instant case bargaining did
not have a fair chance to succeed because the Respondent
withdrew recognition. A reasonable time had not expired;
there was no impasse. The Respondent had made no final
offer, indeed, it had made no economic offer at all.13Not ascintilla of credible evidence was offered which supported a
finding that had negotiations continued, the parties would
have reached a settlement, unless of course, the Respondent's
recalcitrance is considered as a roadblock like factor. By
withdrawing recognition the Respondent frustrated the bar-
gaining process and rendered the Board's bargaining remedy
for naught.The Respondent's withdrawal of recognition and the filingof the RN petition were pretexts and shams, the real purpose
for which was the delaying of collective bargaining and ulti-
mately the ousting of the Union from the Respondent's
premises.I find that on the totality of the record the Respondent vio-lated Section 8(a)(5) of the Act not only by bargaining in
bad faith with no intention of entering into a final and bind-
ing collective-bargaining agreement with the Union, but by
failing to bargain with the Union for a reasonable period of
time after the entry of the Board's Order before it challenged 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14The Board has held in King Soopers, Inc., 295 NLRB 35(1989), that factor's considered in determining a reasonable periodof time include ``meaningful good-faith negotiations over a substan-
tial period of time; and whether an impasse in negotiations have
been reached.''15Cf. Fire Fighters, 304 NLRB 401 (1991).16If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.the Union's majority status and withdrew recognition fromthe Union.14In this case of Hospital Employees District 1199 v. NLRB,864 F.2d 1096 (3d Cir. 1989), the court summarized the re-
quirements of good-faith doubt as it applies to the question
of a union's majority:In sum, for an employer ``[t]o meet this burden `re-quires more than an employer's mere mention of [its
good faith doubt] and more than proof of the employ-
er's subjective frame of mind.' What is required is a
`rational basis in fact.''' Toltec, 490 F.2d at 1125(bracketed statement in original) [quoting NLRB v. RiskEquipment Co., 407 F.2d 1098, 1101 (4th Cir. 1969);see also Frick, 423 F.2d at 1331.]It is clear that the Respondent's alleged good-faith doubtdoes not satisfy the criteria set out above and that its defense
is not well taken.Second: The Respondent admitted in its answer that onJanuary 12, 1990, it granted its employees in the unit, as
well as others, a wage increase and implemented a rule for
periodic wage revisions on each anniversary date of the em-
ployees without having afforded the Union an opportunity to
negotiate and bargain. Such unilateral action was in violationof Section 8(a)(5) of the Act.15Third: Since on or about January 2, 1990, the Union, bywritten request, has requested Respondent to furnish the
Union with the following information:(1) Current list of employees in the unit including basicentry salaries.(2) Wage differentials received by each unit employee in-cluding the reason for the differentials.(3) Working schedules of the unit employees for themonths of October, November, and December 1989.The information requested by the Union, as describedabove, is necessary for, and relevant to, the Union's perform-
ance of its function as the exclusive collective-bargaining
representative of the unit.Since on or about January 10, 1990, Respondent has failedand refused to furnish the Union the information requested
by it as described above.The Respondent's refusal to furnish the above-describedinformation is a violation of Section 8(a)(5) of the Act. See
Hawkins Construction Co., 285 NLRB 1313 (1987); NLRBv. Postal Service, 841 F.2d (6th Cir. 1988).CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act,
and it will effectuate the purposes of the Act for jurisdiction
to be exercised here.2. The Union is a labor organization within the meaningof the Act.3. The following employees of the Respondent constitutea unit appropriate for the purposes of collective bargaining
within the meaning of Section 9(b) of the Act:Included: All registered nurses employed by Re-spondent at its hospital in Rio Piedras, Puerto Rico.Excluded: All other employees, professional per-sonnel, guards and supervisors as defined in the Act.4. At all times material, the Union has been the exclusivecollective-bargaining representative of the employees in the
appropriate unit within the meaning of Section 9(a) of the
Act.5. By failing and refusing to continue to bargain collec-tively with the Union and by withdrawing recognition from
the Union, the Respondent violated Section 8(a)(1) and (5)
of the Act.6. By bypassing the Union without bargaining collectively,by unilaterally giving wage increases to its employees, and
by unilaterally changing terms and conditions of employment
of its employees, the Respondent violated Section 8(a)(1) and
(5) of the Act.7. By refusing to bargain collectively with the Union byrefusing to furnish the Union with the information it re-
quested on or about January 2, 1990, the Respondent has en-
gaged in and is engaging in unfair labor practices within the
meaning of Section 8(a)(1) and (5) of the Act.8. The aforesaid unfair labor practices are unfair practicesaffecting commerce within the meaning of Section 2(6) and
(7) of the Act.REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I recommend that it cease and desist
therefrom and take certain affirmative action designed to ef-
fectuate the policies of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended16ORDERThe Respondent, Hospital San Francisco, Inc., Rio Piedras,Puerto Rico, its officers, agents, successors, and assigns,
shall1. Cease and desist from(a) Refusing to recognize and bargain with the Union asthe exclusive representative of its employees in the appro-
priate unit with respect to wages, hours, working conditions,
or other terms and conditions of employment.(b) Unilaterally giving wage increases to its employeesand changing their terms and conditions of employment.(c) Failing and refusing to supply information concerningmatters requested by the Union in its written request dated
on or about January 2, 1990.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act. 89HOSPITAL SAN FRANCISCO17If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request, bargain collectively with Unidad Laboralde Enfermas(os) y Empleados de la Salud as the exclusive
representative of all employees in the aforesaid appropriate
unit with respect to rates of pay, wages, hours, and other
terms and conditions of employment and, if an understanding
is reached, embody the understanding in a signed agreement.(b) Supply the Union the information concerning mattersrequested in the Union's written request dated on or about
January 2, 1990.(c) Post at its hospital in Rio Piedras, Puerto Rico, copiesof the attached notice marked ``Appendix.'17Copies of thenotice, on forms provided by the Regional Director for Re-gion 24, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(d) On the request of the Union rescind any departuresfrom wages or other terms and conditions of employment as
they existed immediately prior to January 12, 1991, the date
on which the Respondent unilaterally changed wages and
other working conditions which it unilaterally put into effect.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERRECOMMENDED
that there being no objec-tion thereto, the General Counsel's motion to correct the
transcript is granted and the transcript is corrected.